NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     ___________

                                              No. 18-2630
                                              __________

                                        JAMES A. GORDON,
                                                      Appellant

                                                     v.

                   WILLIE MEANA CANADA; PATRICIA A. CONWAY
                       ____________________________________

                        On Appeal from the United States District Court
                            for the Eastern District of Pennsylvania
                              (D.C. Civil Action No. 18-cv-02651)
                         District Judge: Honorable Wendy Beetlestone
                         ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      May 9, 2019
                  Before: MCKEE, COWEN and RENDELL, Circuit Judges

                                    (Opinion filed: July 12, 2019)
                                           ___________

                                              OPINION *
                                             ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding
precedent.
       James Gordon appeals the District Court’s order dismissing his complaint. For the

reasons below, we will affirm the District Court’s order.

       The procedural history of this case and the details of Gordon’s claims are well

known to the parties, set forth in the District Court’s memorandum, and need not be

discussed at length. Briefly, Gordon filed an action seeking to void his father’s will and

to revoke the appointment of his sister as the executor. The District Court dismissed the

complaint before service for lack of jurisdiction pursuant to the Rooker-Feldman

doctrine. The District Court dismissed Gordon’s state law claims without prejudice to

Gordon’s right to pursue them in state court. The District Court also noted that Gordon

had not established diversity jurisdiction and that, even if he had, his claims fell within

the probate exception to diversity jurisdiction. Gordon filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and review the District Court’s

dismissal de novo. Suber v. Chrysler, 104 F.3d 578, 583 (3d Cir. 1997). We agree with

the District Court that it lacked jurisdiction over Gordon’s claims. The Rooker-Feldman

doctrine deprives a District Court of jurisdiction to review, directly or indirectly, a state

court adjudication. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker

v. Fidelity Trust Co., 263 U.S. 413 (1923). The Supreme Court has explained that this

doctrine is narrow and confined to cases “brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon

                                               2
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Here, Gordon

complains of injuries caused by judgments of the state probate court rendered before the

federal proceedings began and seeks review and rejection of those judgments. The

District Court was correct that federal review of Gordon’s claims is barred by the

Rooker-Feldman doctrine.

       The District Court also correctly determined that it lacked diversity jurisdiction

over Gordon’s claims. Under 28 U.S.C. § 1332, a district court has jurisdiction over a

civil action where the matter in controversy exceeds $75,000 and is between citizens of

different states. While Gordon stated that one defendant’s state of citizenship was

Georgia, the addresses he listed for both defendants were in Pennsylvania. As for the

amount in controversy, Gordon seeks one-tenth of his father’s assets. Gordon alleges in

his brief that the estate was worth $300,000. Thus, Gordon also cannot meet the amount

in controversy requirement.

       The District Court did not err in determining that it lacked jurisdiction over

Gordon’s complaint. For the above reasons, as well as those set forth by the District

Court, we will affirm the District Court’s order.




                                             3